OPINION — AG — UNDER THE QUOTED PROVISIONS OF 49 O.S. 396.3 [49-396.3], AND RULE 14 ALL ELIGIBLE APPLICANTS FOR EXAMINATION AS AN EMBALMER (FUNERAL DIRECTORS), INCLUDING THOSE COMING WITHIN THE PURVIEW OF SAID UNDERSCORED PROVISO OF 49 O.S. 396.3 [49-396.3] SHOULD BE EXAMINED AS PROVIDED IN THAT PART OF SECTION WHICH FOLLOWS SAID UNDERSCORED PROVISO AND AS SET FORTH IN RULE 14, AND BE REQUIRED TO PASS SAID EXAMINATION AS PROVIDED THEREIN. ANY APPLICANT, AT THE REQUEST OF THE STATE BOARD OF EMBALMERS AND FUNERAL DIRECTORS, MAY ALSO BE REQUIRED TO "DEMONSTRATE HIS OR HER PROFICIENCY AS AN EMBALMER BY OPERATING UPON A CADAVER" BUT NEITHER SAID SECTION NOR RULE MAKES SUCH A DEMONSTRATION, EVEN THOUGH PROFICIENCY IS DEMONSTRATED A SUBSTITUTE FOR THE EXAMINATION PROVIDED THEREIN.  (EDUCATION, SCHOOL TRAINING, EXAMINATION, RULES AND REGULATIONS) CITE: 59 O.S. 396.3 [59-396.3] (FRED HANSEN)